             Case 2:19-po-62014-JFM Document 1 Filed 07/17/19 Page 1 of 2

                                    UNITED STATES DISTRICT COURT
                                         DISTRICT OF ARIZONA



United States of America                                             CRIMINAL COMPLAINT
                                                                     CASE: 19-62014MP
vs.                                                                  Citizenship: INDIA

Kunwarjit Sandhu                                                     DOA: 07/15/2019

YOB: 2000


  I state that I am a Border Patrol Agent and that this complaint is based on the following facts:
That on or about July 15, 2019, near San Luis, Arizona in the District of Arizona, Defendant Kunwarjit
SANDHU, an alien, did knowingly and willfully enter the United States at a time or place other than as
designated by Immigration Officers of the United States of America, in violation of Title 8, United States
Code, Section 1325(a)(1) (Misdemeanor).


    The Defendant, a citizen of India and illegally within the United States, was encountered by Border Patrol
agents near San Luis, Arizona. The Defendant was questioned as to their citizenship and immigration status.
Agents determined that the Defendant is an undocumented National of India and illegally in the United States.
The Defendant was transported to the Border Patrol station for processing. During processing, questioning
and computer records checks the above criminal and immigration information was obtained as it relates to
this Defendant. The Defendant last entered the United States illegally without inspection near San Luis,
Arizona on July 15, 2019. To the best of my knowledge and belief, the following is a list of Border Patrol law
enforcement personnel present during interviews, statements and questioning of the Defendant in this matter
from initial contact through the writing of this document: BPAs Alassane Coulibaly, Jonathan Castillo, Miguel
Toledo, Justin Logan, Andrew Politron. To the best of my knowledge and belief, the following is a list of all
Border Patrol law enforcement personnel not already mentioned above who were present and/or took part in
other parts of this investigation (e.g., arrest, search, seizure, proactive investigation, surveillance, etc.) from
initial field contact through the writing of this document: No additional law enforcement personnel.


File Date: 07/17/2019                                     at Yuma, Arizona




                                                                  Carlos D Ramolete, Border Patrol Agent


Sworn to before me and subscribed in my presence,




Date signed: 07/17/2019



                                                                           James F. Metcalf
                                                                    United States Magistrate Judge




FBI Number: 422LLDD5M
            Case 2:19-po-62014-JFM Document 1 Filed 07/17/19 Page 2 of 2

Magistrate Information Sheet

Complaint: Kunwarjit Sandhu




Criminal History: NONE

Immigration History: NONE
